         Case 1:20-cv-00062-JD Document 70 Filed 06/04/20 Page 1 of 9



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


Bonnie Laderbush
and George Laderbush

    v.                                         Civil No. 20-cv-62-JD
                                               Opinion No. 2020 DNH 067
Ethicon, Inc., and
Johnson & Johnson


                                 O R D E R

    Defendants Ethicon, Inc., and Johnson & Johnson

(collectively, “Ethicon”) move to exclude the testimony of Dr.

Bruce Rosenzweig, M.D., under Daubert v. Merrell Dow Pharm.,

Inc., 509 U.S. 579 (1993).       Doc. 58.    The plaintiffs, Bonnie and

George Laderbush, object.



                            Standard of Review

    To testify as an expert, a witness must be qualified to do

so “by knowledge, skill, experience, training, or education.”

Fed. R. Evid. 702.      A qualified expert witness “may testify in

the form of an opinion or otherwise” if the witness’s

“scientific, technical, or other specialized knowledge will help

the trier of fact to understand the evidence or to determine a

fact in issue;” if “the testimony is based on sufficient facts

or data;” if “the testimony is the product of reliable

principles and methods;” and if “the expert has reliably applied
       Case 1:20-cv-00062-JD Document 70 Filed 06/04/20 Page 2 of 9



the principles and methods to the facts of the case.”          Id.    Once

the expert’s qualifications are established, the opinion is

shown to be relevant, and the bases for the opinion are both

sufficient and reliable, “the credibility and weight of the

expert’s opinion [are] for the factfinder.”        United States v.

Jordan, 813 F.3d 442, 446 (1st Cir. 2016); see also Daubert, 509

U.S. at 597.

                               Background

    The Laderbushes’ products liability case revolves around

the safety of an implant called “TVT Exact,” which is marketed

by Ethicon as a treatment for stress urinary incontinence.            TVT

Exact is constructed with a synthetic polypropylene mesh known

as “Prolene”.   The Laderbushes allege that the Prolene mesh used

in TVT Exact is not suitable for use in treating stress urinary

incontinence.

    Dr. Bruce Rosenzweig is a pelvic surgeon and

urogynecologist.   In his expert reports, Dr. Rosenzweig offered

several criticisms of the Prolene mesh, concluding that the

Prolene mesh as used in the TVT Exact product was not suitable

for treatment of stress urinary incontinence.         Dr. Rosenzweig

faulted the Prolene mesh in part because it was laser cut and

therefore excessively rigid.      Dr. Rosenzweig opined that a

mechanically cut mesh would be less rigid.        Dr. Rosenzweig

asserted that the stiffness and rigidity of the mesh increases

                                    2
         Case 1:20-cv-00062-JD Document 70 Filed 06/04/20 Page 3 of 9



complications such as chronic pain, chronic dyspareunia,

erosions, and urinary dysfunction.         Dr. Rosenzweig also offered

opinions regarding Ethicon’s reporting of adverse events and its

furnishing of product warnings.        He also outlined the various

potential complications to implant recipients that could be

caused, in his opinion, by the defects in TVT Exact.



                                 Discussion

    Ethicon challenges Dr. Rosenzweig’s opinion in four parts.

In Part I of its motion, Ethicon challenges the reliability of

Dr. Rosenzweig’s opinion about how the Prolene mesh is cut.             In

Parts II and III, Ethicon challenges Dr. Rosenzweig’s opinion

about Ethicon’s product warnings and adverse event reporting.

In Part IV, Ethicon argues that expert testimony about

complications that Ms. Laderbush did not suffer is irrelevant.

The Laderbushes object to exclusion on the grounds raised in

Parts I, II, and IV, but not to exclusion on the grounds raised

in Part III.     Ethicon did not file a reply.



    A.      Laser/Mechanical Mesh Cutting Opinion

    In Part I of its motion to exclude, Ethicon argues that Dr.

Rosenzweig’s opinion about the inadequacy of a laser-cut mesh is

unreliable because, in other cases, he has opined that a

mechanically-cut mesh can cause the same complications as a

                                      3
       Case 1:20-cv-00062-JD Document 70 Filed 06/04/20 Page 4 of 9



laser-cut mesh.    The Laderbushes respond, arguing that Dr.

Rosenzweig’s criticisms of laser-cut meshes and mechanically-cut

meshes are independent of each other.       They contend that Dr.

Rosenzweig’s opinion has been that each type of cutting

procedure presents unique issues that can, through different

mechanisms, cause the same complications.        They add that, even

if Dr. Rosenzweig’s opinions in other cases were contradictory,

it would be an issue to be explored during cross-examination,

not an issue warranting exclusion of the expert.

    In support of its Daubert motion, Ethicon offered two brief

excerpts of Dr. Rosenzweig’s depositions in different cases.           In

one deposition, Dr. Rosenzweig merely notes that a laser-cut

mesh and a mechanically-cut mesh can cause the same

complications through different mechanisms.        See doc. 58-6 at 4.

In another deposition, Dr. Rosenzweig affirms that he has

testified that both mechanically-cut and laser-cut meshes can be

defective.    Doc. 58-5 at 4.   This testimony does not render Dr.

Rosenzweig’s opinion about the mesh cutting procedure

unreliable.   See Campos v. Safety-Kleen Systems, Inc., 98 F.

Supp. 3d 372, 381 (D.P.R. 2015) (finding that expert’s

presentation of a contradictory opinion in a prior proceeding is

not a challenge to the principles or methodology underlying an

opinion but rather to the conclusion generated by the principles

or methodology).

                                    4
        Case 1:20-cv-00062-JD Document 70 Filed 06/04/20 Page 5 of 9



    Ethicon further argues that Dr. Rosenzweig failed to cite

any studies in support of his opinion, rendering it unreliable.

Dr. Rosenzweig’s opinion, however, is based on his own

experience.   Doc. 58-3 at 15 (“Based on my experience, training,

review of the literature, and review of Ethicon’s internal

documents, the laser cut mesh in the TVT Exact is defective

because it is too stiff and rigid.”).        Citation of studies in

support of an opinion is a factor in determining reliability,

but it is not a dispositive requirement, and Ethicon does not

offer any developed argument challenging whether Dr.

Rosenzweig’s experience is sufficient.        Granfield v. CSX

Transp., Inc., 597 F.3d 474, 486 (1st Cir. 2010) (“CSXT makes

much of the fact that Dr. Spector did not rely on peer-reviewed

studies in his causation diagnosis.        The mere fact of

publication, or lack thereof, in a peer-reviewed journal is not

a determinative factor in assessing the scientific validity of a

technique or methodology on which an opinion is premised.”).

    Ethicon advances one final argument about Dr. Rosenzweig’s

cutting mechanism opinion, contending that the manner in which

the Prolene mesh is cut is irrelevant to the claims in this

case.   The court, however, declines to decide whether, at this

early stage, Dr. Rosenzweig’s testimony on this point is

irrelevant to the claims in this case.        The court denies

Ethicon’s motion to exclude Dr. Rosenzweig’s testimony on this

                                     5
         Case 1:20-cv-00062-JD Document 70 Filed 06/04/20 Page 6 of 9



matter without prejudice to the filing of a motion in limine

more fully addressing the issue at the appropriate time prior to

trial.



    B.      Product Warnings Opinion

    In Part II of its motion to exclude, Ethicon argues that

Dr. Rosenzweig is not qualified to offer an opinion about the

adequacy of the product warnings provided by Ethicon.            The

Laderbushes respond, arguing that Dr. Rosenzweig is qualified to

opine about the adequacy of Ethicon’s warnings.

    In a similar MDL case, Judge Goodwin found that Dr.

Rosenzweig was qualified to opine generally about the adequacy

of the warnings provided with a mesh product similar to TVT

Exact.    Huskey v. Ethicon, 29 F. Supp. 3d 691, 704 (S.D.W.Va.

2014) (“[A]s a urogynecologist, Dr. Rosenzweig is qualified to

opine about the risks of the TVT-O and pelvic mesh surgery and

whether those risks were adequately expressed on the TVT-O’s

[Instructions for Use].”).       The court likewise finds that Dr.

Rosenzweig is qualified to opine generally on the adequacy of

Ethicon’s warnings for TVT Exact.         See id.; see also Armstead v.

Coloplast Corp., 2020 WL 353576, at *3 (M.D.N.C. Jan. 21, 2020)

(“Dr. Rosenzweig has testified on the adequacy of [Instructions

for Use] in past cases involving pelvic mesh devices, and there

is no reason to think he has suddenly become unqualified to

                                      6
         Case 1:20-cv-00062-JD Document 70 Filed 06/04/20 Page 7 of 9



render an opinion on the topic now.”) (citations omitted).

Therefore, Ethicon’s motion to exclude Dr. Rosenzweig is denied

as to its argument that Dr. Rosenzweig is unqualified to offer

opinions about the adequacy of the warnings accompanying TVT

Exact.

    Ethicon also argues that Dr. Rosenzweig’s product warnings

opinion should be excluded because the Laderbushes’ failure to

warn claims should be dismissed.          The court, however, has not

dismissed the Laderbushes’ failure to warn claims.            Ethicon may

renew its argument that Dr. Rosenzweig’s opinion about the

adequacy of TVT Exact’s warnings is irrelevant if the court

dismisses the failure to warn claims prior to trial.


    C.      Adverse Event Reporting Opinion

    In Part III of its motion to exclude, Ethicon argues that

the court should exclude Dr. Rosenzweig’s adverse event

reporting opinion.      The Laderbushes do not contest Ethicon’s

motion to exclude on this ground.          Doc. 64 at 6.   Therefore,

Ethicon’s motion to exclude Dr. Rosenzweig’s adverse event

reporting opinions is granted.


    D.      Testimony About Complications (Part IV)

    In Part IV of its motion to exclude, Ethicon contends that

Dr. Rosenzweig’s opinion should be excluded to the extent he

asserts that TVT Exact can cause complications that Ms.

                                      7
       Case 1:20-cv-00062-JD Document 70 Filed 06/04/20 Page 8 of 9



Laderbush did not experience.      The Laderbushes respond, arguing

that Ethicon’s argument relates to relevance, which is outside

the scope of a Daubert motion.      They also contend that evidence

of other complications is relevant, with the exception of the

risk of cancer, which the Laderbushes concede should not be

introduced.

    As with Ethicon’s argument about relevance in Part I of its

motion to exclude, the relevance of testimony about possible

complications of TVT Exact that Ms. Laderbush did not suffer is

a matter that should be raised, if warranted, through a motion

in limine closer to trial.     Accordingly, the court denies Part

IV of Ethicon’s motion to exclude without prejudice.



                               Conclusion

    Ethicon’s motion to exclude the testimony of Dr. Rosenzweig

under Daubert (doc. no. 58) is denied as to Part I

(laser/mechanical mesh cutting opinion).        The motion is denied

with prejudice as to Ethicon’s argument that Dr. Rosenzweig’s

opinions about the risks and benefits of laser cut and

mechanically cut meshes are unreliable because he did not rely

on peer-reviewed studies, but the motion is denied without

prejudice as to the argument that the opinion is irrelevant.

The motion is denied with prejudice as to Part II (product

warning opinion), except Ethicon may renew its argument that the

                                    8
        Case 1:20-cv-00062-JD Document 70 Filed 06/04/20 Page 9 of 9



opinion is irrelevant if the court dismisses the Laderbushes’

failure to warn claims.      The motion is granted as to Part III

(adverse event reporting opinion).        Finally, the motion is

denied without prejudice as to Part IV (testimony about

complications).

      SO ORDERED.


                                   __________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge

June 4, 2020

cc:   Counsel of Record.




                                     9
